
	
		II
		111th CONGRESS
		1st Session
		S. 524
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2009
			Mr. Feingold (for
			 himself and Mr. McCain) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Congressional Budget and
		  Impoundment Control Act of 1974 to provide for the expedited consideration of
		  certain proposed rescissions of budget authority.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Accountability and
			 Line-Item Veto Act of 2009.
		2.Legislative line item veto
			(a)In GeneralTitle X of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking
			 all of part B (except for sections 1016 and 1013, which are redesignated as
			 sections 1019 and 1020, respectively) and part C and inserting the
			 following:
				
					BLegislative Line-Item Veto
						1011.Line item veto authority(a)Proposed cancellationsWithin 30 calendar days after the enactment
				of any bill or joint resolution containing any congressional earmark or
				providing any limited tariff benefit or targeted tax benefit, the President may
				propose, in the manner provided in subsection (b), the repeal of the
				congressional earmark or the cancellation of any limited tariff benefit or
				targeted tax benefit. If the 30 calendar-day period expires during a period
				where either House of Congress stands adjourned sine die at the end of Congress
				or for a period greater than 30 calendar days, the President may propose a
				cancellation under this section and transmit a special message under subsection
				(b) on the first calendar day of session following such a period of
				adjournment.
							(b)Transmittal of Special Message
								(1)Special message
									(A)In generalThe President may transmit to the Congress
				a special message proposing to repeal any congressional earmarks or to cancel
				any limited tariff benefits or targeted tax benefits.
									(B)Contents of special messageEach special message shall specify, with
				respect to the congressional earmarks, limited tariff benefits, or targeted tax
				benefits to be repealed or canceled—
										(i)the congressional earmark that the
				President proposes to repeal or the limited tariff benefit or the targeted tax
				benefit that the President proposes be canceled;
										(ii)the specific project or governmental
				functions involved;
										(iii)the reasons why such congressional earmark
				should be repealed or such limited tariff benefit or targeted tax benefit
				should be canceled;
										(iv)to the maximum extent practicable, the
				estimated fiscal, economic, and budgetary effect (including the effect on
				outlays and receipts in each fiscal year) of the proposed repeal or
				cancellation;
										(v)to the maximum extent practicable, all
				facts, circumstances, and considerations relating to or bearing upon the
				proposed repeal or cancellation and the decision to propose the repeal or
				cancellation, and the estimated effect of the proposed repeal or cancellation
				upon the objects, purposes, or programs for which the congressional earmark,
				limited tariff benefit, or the targeted tax benefit is provided;
										(vi)a numbered list of repeals and
				cancellations to be included in an approval bill that, if enacted, would repeal
				congressional earmarks and cancel limited tariff benefits or targeted tax
				benefits proposed in that special message; and
										(vii)if the special message is transmitted
				subsequent to or at the same time as another special message, a detailed
				explanation why the proposed repeals or cancellations are not substantially
				similar to any other proposed repeal or cancellation in such other
				message.
										(C)Duplicative proposals
				prohibitedThe President may
				not propose to repeal or cancel the same or substantially similar congressional
				earmark, limited tariff benefit, or targeted tax benefit more than one time
				under this Act.
									(D)Maximum number of special
				messagesThe President may
				not transmit to the Congress more than one special message under this
				subsection related to any bill or joint resolution described in subsection (a),
				but may transmit not more than 2 special messages for any omnibus budget
				reconciliation or appropriation measure.
									(2)Enactment of approval bill
									(A)Deficit reductionCongressional earmarks, limited tariff
				benefits, or targeted tax benefits which are repealed or canceled pursuant to
				enactment of a bill as provided under this section shall be dedicated only to
				reducing the deficit or increasing the surplus.
									(B)Adjustment of levels in the concurrent
				resolution on the budgetNot
				later than 5 days after the date of enactment of an approval bill as provided
				under this section, the chairs of the Committees on the Budget of the Senate
				and the House of Representatives shall revise allocations and aggregates and
				other appropriate levels under the appropriate concurrent resolution on the
				budget to reflect the repeal or cancellation, and the applicable committees
				shall report revised suballocations pursuant to section 302(b), as
				appropriate.
									(C)Adjustments to statutory
				limitsAfter enactment of an
				approval bill as provided under this section, the Office of Management and
				Budget shall revise applicable limits under the Balanced Budget and Emergency
				Deficit Control Act of 1985, as appropriate.
									(D)Trust funds and special fundsNotwithstanding subparagraph (A), nothing
				in this part shall be construed to require or allow the deposit of amounts
				derived from a trust fund or special fund which are canceled pursuant to
				enactment of a bill as provided under this section to any other fund.
									1012.Procedures for expedited
		  consideration(a)Expedited Consideration
								(1)In generalThe majority leader or minority leader of
				each House or his designee shall (by request) introduce an approval bill as
				defined in section 1017 not later than the third day of session of that House
				after the date of receipt of a special message transmitted to the Congress
				under section 1011(b). If the bill is not introduced as provided in the
				preceding sentence in either House, then, on the fourth day of session of that
				House after the date of receipt of the special message, any Member of that
				House may introduce the bill.
								(2)Consideration in the house of
				representatives
									(A)Referral and reportingAny committee of the House of
				Representatives to which an approval bill is referred shall report it to the
				House without amendment not later than the seventh legislative day after the
				date of its introduction. If a committee fails to report the bill within that
				period or the House has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
									(B)Proceeding to considerationAfter an approval bill is reported by or
				discharged from committee or the House has adopted a concurrent resolution
				providing for adjournment sine die at the end of a Congress, it shall be in
				order to move to proceed to consider the approval bill in the House. Such a
				motion shall be in order only at a time designated by the Speaker in the
				legislative schedule within two legislative days after the day on which the
				proponent announces his intention to offer the motion. Such a motion shall not
				be in order after the House has disposed of a motion to proceed with respect to
				that special message. The previous question shall be considered as ordered on
				the motion to its adoption without intervening motion. A motion to reconsider
				the vote by which the motion is disposed of shall not be in order.
									(C)ConsiderationThe approval bill shall be considered as
				read. All points of order against an approval bill and against its
				consideration are waived. The previous question shall be considered as ordered
				on an approval bill to its passage without intervening motion except five hours
				of debate equally divided and controlled by the proponent and an opponent and
				one motion to limit debate on the bill. A motion to reconsider the vote on
				passage of the bill shall not be in order.
									(D)Senate billAn approval bill received from the Senate
				shall not be referred to committee.
									(3)Consideration in the senate
									(A)Referral and reportingAny committee of the Senate to which an
				approval bill is referred shall report it to the Senate without amendment not
				later than the seventh legislative day after the date of its introduction. If a
				committee fails to report the bill within that period or the Senate has adopted
				a concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
									(B)Motion to proceed to
				considerationAfter an
				approval bill is reported by or discharged from committee or the Senate has
				adopted a concurrent resolution providing for adjournment sine die at the end
				of a Congress, it shall be in order to move to proceed to consider the approval
				bill in the Senate. A motion to proceed to the consideration of a bill under
				this subsection in the Senate shall not be debatable. It shall not be in order
				to move to reconsider the vote by which the motion to proceed is agreed to or
				disagreed to.
									(C)Limits on debateDebate in the Senate on a bill under this
				subsection, and all debatable motions and appeals in connection therewith
				(including debate pursuant to subparagraph (D)), shall not exceed 10 hours,
				equally divided and controlled in the usual form.
									(D)AppealsDebate in the Senate on any debatable
				motion or appeal in connection with a bill under this subsection shall be
				limited to not more than 1 hour, to be equally divided and controlled in the
				usual form.
									(E)Motion to limit debateA motion in the Senate to further limit
				debate on a bill under this subsection is not debatable.
									(F)Motion to recommitA motion to recommit a bill under this
				subsection is not in order.
									(G)Consideration of the house bill
										(i)In generalIf the Senate has received the House
				companion bill to the bill introduced in the Senate prior to a vote under
				subparagraph (C), then the Senate may consider, and the vote under subparagraph
				(C) may occur on, the House companion bill.
										(ii)Procedure after vote on senate
				billIf the Senate votes,
				pursuant to subparagraph (C), on the bill introduced in the Senate, then
				immediately following that vote, or upon receipt of the House companion bill,
				the House bill shall be deemed to be considered, read the third time, and the
				vote on passage of the Senate bill shall be considered to be the vote on the
				bill received from the House.
										(b)Amendments ProhibitedNo amendment to, or motion to strike a
				provision from, a bill considered under this section shall be in order in
				either the Senate or the House of Representatives.
							1013.Presidential deferral
		  authority(a)Temporary Presidential Authority To
				Withhold Congressional Earmarks
								(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may direct that any congressional earmark to be repealed in that special
				message shall not be made available for obligation for a period of 45 calendar
				days of continuous session of the Congress after the date on which the
				President transmits the special message to the Congress.
								(2)Early availabilityThe President shall make any congressional
				earmark deferred pursuant to paragraph (1) available at a time earlier than the
				time specified by the President if the President determines that continuation
				of the deferral would not further the purposes of this Act.
								(b)Temporary presidential authority To suspend
				a limited tariff benefit
								(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may suspend the implementation of any limited tariff benefit proposed to be
				canceled in that special message for a period of 45 calendar days of continuous
				session of the Congress after the date on which the President transmits the
				special message to the Congress.
								(2)Early availabilityThe President shall terminate the
				suspension of any limited tariff benefit at a time earlier than the time
				specified by the President if the President determines that continuation of the
				suspension would not further the purposes of this Act.
								(c)Temporary Presidential Authority To Suspend
				a Targeted Tax Benefit
								(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may suspend the implementation of any targeted tax benefit proposed to be
				repealed in that special message for a period of 45 calendar days of continuous
				session of the Congress after the date on which the President transmits the
				special message to the Congress.
								(2)Early availabilityThe President shall terminate the
				suspension of any targeted tax benefit at a time earlier than the time
				specified by the President if the President determines that continuation of the
				suspension would not further the purposes of this Act.
								1014.Identification of targeted tax
		  benefits(a)StatementThe chairman of the Committee on Ways and
				Means of the House of Representatives and the chairman of the Committee on
				Finance of the Senate acting jointly (hereafter in this subsection referred to
				as the chairmen) shall review any revenue or reconciliation bill
				or joint resolution which includes any amendment to the Internal Revenue Code
				of 1986 that is being prepared for filing by a committee of conference of the
				two Houses, and shall identify whether such bill or joint resolution contains
				any targeted tax benefits. The chairmen shall provide to the committee of
				conference a statement identifying any such targeted tax benefits or declaring
				that the bill or joint resolution does not contain any targeted tax benefits.
				Any such statement shall be made available to any Member of Congress by the
				chairmen immediately upon request.
							(b)Statement Included in Legislation
								(1)In generalNotwithstanding any other rule of the House
				of Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
								(2)ApplicabilityThe separate section permitted under
				subparagraph (A) shall read as follows: Section 1021 of the
				Congressional Budget and Impoundment Control Act of 1974 shall ______ apply to
				________., with the blank spaces being filled in with—
									(A)in any case in which the chairmen identify
				targeted tax benefits in the statement required under subsection (a), the word
				only in the first blank space and a list of all of the specific
				provisions of the bill or joint resolution in the second blank space; or
									(B)in any case in which the chairmen declare
				that there are no targeted tax benefits in the statement required under
				subsection (a), the word not in the first blank space and the
				phrase any provision of this Act in the second blank space.
									(c)Identification in Revenue
				EstimateWith respect to any
				revenue or reconciliation bill or joint resolution with respect to which the
				chairmen provide a statement under subsection (a), the Joint Committee on
				Taxation shall—
								(1)in the case of a statement described in
				subsection (b)(2)(A), list the targeted tax benefits in any revenue estimate
				prepared by the Joint Committee on Taxation for any conference report which
				accompanies such bill or joint resolution, or
								(2)in the case of a statement described in 13
				subsection (b)(2)(B), indicate in such revenue estimate that no provision in
				such bill or joint resolution has been identified as a targeted tax
				benefit.
								(d)President’s AuthorityIf any revenue or reconciliation bill or
				joint resolution is signed into law—
								(1)with a separate section described in
				subsection (b)(2), then the President may use the authority granted in this
				section only with respect to any targeted tax benefit in that law, if any,
				identified in such separate section; or
								(2)without a separate section described in
				subsection (b)(2), then the President may use the authority granted in this
				section with respect to any targeted tax benefit in that law.
								1015.Treatment of
		  cancellationsThe repeal of any congressional earmark or
				cancellation of any limited tariff benefit or targeted tax benefit shall take
				effect only upon enactment of the applicable approval bill. If an approval bill
				is not enacted into law before the end of the applicable period under section
				1013, then all proposed repeals and cancellations contained in that bill shall
				be null and void and any such congressional earmark, limited tariff benefit, or
				targeted tax benefit shall be effective as of the original date provided in the
				law to which the proposed repeals or cancellations applied.
						1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any congressional earmark is not repealed or limited tariff
				benefit or targeted tax benefit continues to be suspended after the deferral
				authority set forth in section 1013 of the President has expired.
						1017.DefinitionsAs used in this part:
							(1)Appropriation lawThe term appropriation law
				means an Act referred to in section 105 of title 1, United States Code,
				including any general or special appropriation Act, or any Act making
				supplemental, deficiency, or continuing appropriations, that has been signed
				into law pursuant to Article I, section 7, of the Constitution of the United
				States.
							(2)Approval billThe term approval bill means a
				bill or joint resolution which only approves proposed repeals of congressional
				earmarks or cancellations of limited tariff benefits or targeted tax benefits
				in a special message transmitted by the President under this part and—
								(A)the title of which is as follows: A
				bill approving the proposed repeals and cancellations transmitted by the
				President on ___, the blank space being filled in with the date of
				transmission of the relevant special message and the public law number to which
				the message relates;
								(B)which does not have a preamble;
								(C)which provides only the following after the
				enacting clause: That the Congress approves of proposed repeals and
				cancellations ___, the blank space being filled in with a list of the
				repeals and cancellations contained in the President’s special message,
				as transmitted by the President in a special message on ____,
				the blank space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates;
								(D)which only includes proposed repeals and
				cancellations that are estimated by CBO to meet the definition of congressional
				earmark or limited tariff benefits, or that are identified as targeted tax
				benefits pursuant to section 1014; and
								(E)if no CBO estimate is available, then the
				entire list of legislative provisions proposed by the President is inserted in
				the second blank space in subparagraph (C).
								(3)Calendar dayThe term calendar day means a
				standard 24-hour period beginning at midnight.
							(4)Cancel or cancellationThe terms cancel or
				cancellation means to prevent—
								(A)a limited tariff benefit from having legal
				force or effect, and to make any necessary, conforming statutory change to
				ensure that such limited tariff benefit is not implemented; or
								(B)a targeted tax benefit from having legal
				force or effect, and to make any necessary, conforming statutory change to
				ensure that such targeted tax benefit is not implemented and that any budgetary
				resources are appropriately canceled.
								(5)CBOThe term CBO means the
				Director of the Congressional Budget Office.
							(6)Congressional earmarkThe term congressional earmark
				means a provision or report language included primarily at the request of a
				Member, Delegate, Resident Commissioner, or Senator providing, authorizing or
				recommending a specific amount of discretionary budget authority, credit
				authority, or other spending authority for a contract, loan, loan guarantee,
				grant, loan authority, or other expenditure with or to an entity, or targeted
				to a specific State, locality or Congressional district, other than through a
				statutory or administrative formula-driven or competitive award process.
							(7)EntityAs used in paragraph (6), the term
				entity includes a private business, State, territory or locality,
				or Federal entity.
							(8)Limited tariff benefitThe term limited tariff
				benefit means any provision of law that modifies the Harmonized Tariff
				Schedule of the United States in a manner that benefits 10 or fewer entities
				(as defined in paragraph (12)(B)).
							(9)OMBThe term OMB means the
				Director of the Office of Management and Budget.
							(10)Omnibus reconciliation or appropriation
				measureThe term
				omnibus reconciliation or appropriation measure means—
								(A)in the case of a reconciliation bill, any
				such bill that is reported to its House by the Committee on the Budget;
				or
								(B)in the case of an appropriation measure,
				any such measure that provides appropriations for programs, projects, or
				activities falling within 2 or more section 302(b) suballocations.
								(11)Targeted tax benefitThe term targeted tax benefit
				means—
								(A)any revenue provision that—
									(i)provides a Federal tax deduction, credit,
				exclusion, or preference to a particular beneficiary or limited group of
				beneficiaries under the Internal Revenue Code of 1986; and
									(ii)contains eligibility criteria that are not
				uniform in application with respect to potential beneficiaries of such
				provision; or
									(B)any Federal tax provision which provides
				one beneficiary temporary or permanent transition relief from a change to the
				Internal Revenue Code of 1986.
								1018.ExpirationThis title shall have no force or effect on
				or after December 31,
				2014
						.
			3.Technical and conforming
			 amendments
			(a)Exercise of Rulemaking PowersSection 904 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 621 note) is amended—
				(1)in subsection (a), by striking
			 1017 and inserting 1012; and
				(2)in subsection (d), by striking
			 section 1017 and inserting section 1012.
				(b)Analysis by Congressional Budget
			 OfficeSection 402 of the
			 Congressional Budget Act of 1974 is amended by inserting (a)
			 after 402. and by adding at the end the following new
			 subsection:
				
					(b)Upon the receipt of a special message under
				section 1011 proposing to repeal any congressional earmark, the Director of the
				Congressional Budget Office shall prepare an estimate of the savings in budget
				authority or outlays resulting from such proposed repeal relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 and included with a budget submission under section 1105(a) of
				title 31, United States Code, and transmit such estimate to the chairmen of the
				Committees on the Budget of the House of Representatives and
				Senate.
					.
			(c)Clerical Amendments(1)Section 1(a) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by striking the last
			 sentence.
				(2)Section 1022(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
				(3)Table of ContentsThe table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by deleting the contents for parts B and C of title X and inserting the
			 following:
					
						
							Part B—Legislative Line-Item
				Veto
							Sec. 1011. Line item veto
				authority.
							Sec. 1012. Procedures for
				expedited consideration.
							Sec. 1013. Presidential
				deferral authority.
							Sec. 1014. Identification of
				targeted tax benefits.
							Sec. 1015. Treatment of
				cancellations.
							Sec. 1016. Reports by
				Comptroller General.
							Sec. 1017.
				Definitions.
							Sec. 1018.
				Expiration.
							Sec. 1019. Suits by Comptroller
				General.
							Sec. 1020. Proposed Deferrals
				of budget
				authority.
						
						.
				(d)Effective
			 DateThe amendments made by
			 this Act shall take effect on the date of its enactment and apply only to any
			 congressional earmark, limited tariff benefit, or targeted tax benefit provided
			 in an Act enacted on or after the date of enactment of this Act.
			4.Sense of Congress on abuse of proposed
			 repeals and cancellationsIt
			 is the sense of Congress no President or any executive branch official should
			 condition the inclusion or exclusion or threaten to condition the inclusion or
			 exclusion of any proposed repeal or cancellation in any special message under
			 this section upon any vote cast or to be cast by any Member of either House of
			 Congress.
		
